DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2016/0195109 Bryn Geoffrey Roddick Richards (‘Richards hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, Claims 1 – 8 & 12, are drawn towards a method for determining a design parameter, with maximizing power efficiency, and is classified in Y02T10/12.
Group 2, Claims 8 & 9 are drawn towards a method for determining a design parameter, with a plurality of reaction values, and is classified in F02B37/025.
Group 3, Claim 13, is drawn towards a method for producing a turbine for an internal combustion engine, with volutes having different pressure waveforms from the pressure waveform of the exhaust gas, and is classified in B23P15/00.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Groups 1 – 3 lack unity of invention because even though the inventions of these groups require the technical features: “turbine including a pair of gas inlet volutes for transmitting exhaust gas emitted by respective groups of one of more cylinders of the engine to a chamber of the turbine which houses a turbine wheel.” This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of ‘Richards.  ‘Richards teaches: “A method for determining at least one design parameter of a turbine for an internal combustion engine (‘Richards, Paras 0002, 0060, Fig 4), the turbine including a pair of gas inlet volutes (‘Richards, Para 0082) for transmitting exhaust gas emitted by respective groups of one of more cylinders of the engine to a chamber of the turbine which houses a turbine wheel (‘Richards, Fig 2, Clm 32), the exhaust gas entering a first of the volutes (‘Richards, Para 0082) having a different pressure waveform from a pressure waveform of the exhaust gas entering a second of the volutes (‘Richards, Para 0027), and the two pressure waveforms being out of phase, the method including: obtaining time series data as data points indicative of the available turbine power at each gas inlet volute over an engine cycle; obtaining an isentropic power value associated with each data point;obtaining a design point from the time series data and the corresponding isentropic power values; and selecting the at least one design parameter to maximise power efficiency (‘Richards, Paras 0067) at the design point (‘Richards, Paras 0060 – 0063). 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571) 270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726